COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

ERNESTO SOTO,                                  §
                                                                No. 08-14-00262-CV
                             Appellant,        §
                                                                   Appeal from the
v.                                             §
                                                                 327th District Court
GEORGE YAPOR,                                  §
                                                              of El Paso County, Texas
                              Appellee.        §
                                                               (TC# 2012-DCV05685)
                                               §

                               MEMORANDUM OPINION

       Pending before the Court is a motion filed by Appellant, Ernesto Soto, to dismiss the

appeal pursuant to TEX.R.APP.P. 42.1(a)(1) because the dispute between the parties has been

resolved. We grant the motion and dismiss the appeal. Costs of the appeal are taxed against

Appellant. See TEX.R.APP.P. 42.1(d)(“Absent agreement of the parties, the court will tax costs

against the appellant.”).


                                           STEVEN L. HUGHES, Justice
February 18, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.